Opinion issued February 21, 2019




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-18-00067-CR
                         ———————————
                      JEFFREY MENDEZ, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 403rd District Court
                         Travis County, Texas1
                 Trial Court Case No. D-1-DC-15-301608


                       MEMORANDUM OPINION




1
     The Texas Supreme Court transferred this appeal from the Court of Appeals
     for the Third District of Texas. See TEX. GOV’T CODE § 73.001 (authorizing
     transfer of cases between courts of appeals).
       Appellant, Jeffrey Mendez, was found guilty by a jury of the capital felony

offense of capital murder. See TEX. PENAL CODE § 19.03. The trial court sentenced

appellant to life imprisonment without parole. See TEX. PENAL CODE § 12.31(a)(2).

Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386
U.S. 738 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying this Court with references to the

record and legal authority. See id. at 744; see also High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. 1978). Counsel indicates that he has thoroughly reviewed the

record and that he is unable to advance any grounds of error that warrant reversal.

See Anders, 386 U.S. at 744; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—

Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel certified that he delivered a copy of the motion to

withdraw and Anders brief to appellant and informed appellant of his right to file a

pro se response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Furthermore, counsel certified that he sent appellant the form motion for pro se

access to the records for his response. See Kelly v. State, 436 S.W.3d 313, 322 (Tex.




                                             2
Crim. App. 2014). Appellant requested and was provided access to the record, but

he did not file a pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824, 826–

28 (Tex. Crim. App. 2005) (reviewing court is not to address merits of each claim

raised in Anders brief or pro se response after determining there are no arguable

grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may challenge a

holding that there are no arguable grounds for appeal by filing a petition for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.2 See TEX. R. APP. P. 43.2(a). Attorney Michael Chandler must

immediately send the required notice and file a copy of that notice with the Clerk of


2
      Appointed counsel still has a duty to inform appellant of the result of this
      appeal and that he may, on his own, pursue discretionary review in the Texas
      Court of Criminal Appeals. See Bledsoe, 178 S.W.3d at 826–27.
                                         3
this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4